Citation Nr: 0005672	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating action of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

In a memorandum submitted in May 1999, the veteran's 
representative indicated that the veteran had canceled a 
request for an April 1999 hearing before a Member of the 
Board sitting at the RO, but would like to be scheduled for a 
hearing before the local Hearing Officer "at a later date."  
A RO hearing by a hearing officer has apparently never been 
scheduled.  In addition, there is no indication that the 
hearing request was withdrawn.  Thus, to ensure full 
compliance with due process requirements, the Board finds 
that a remand is necessary. 

Regarding his attempt to reopen the claim of service 
connection for a left ankle disability, the veteran contends 
that he has submitted new and material evidence.  During the 
course of this appeal, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) issued a decision in 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
which affects the way in which evidence is to be evaluated in 
order to determine whether it is new and material.  The 
Federal Circuit held that the test heretofore applied for 
determining whether recently presented evidence was material 
(see Colvin v. Derwinski, 1 Vet. App. 171 (1991)) was 
incorrect in that it imposed a higher burden than regulation 
promulgated by the Secretary of VA.  

In the January 1998 statement of the case (SOC) and 
subsequent supplemental statement of the case (SSOC), the RO 
indicated that to justify reopening, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both old and new, would 
change the outcome.  This is the Colvin concept recently 
found to be improper.  See Hodge, supra.  Therefore, the 
Board finds that, on remand, the RO should consider whether 
the evidence already submitted by the veteran, as well as any 
evidence submitted on remand, is "material" as defined by 
regulation.  See 38 C.F.R. § 3.156 (1998); Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims held that the process 
for reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  On remand, the RO 
must apply 38 C.F.R. § 3.156, Hodge and Elkins.

The case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the RO.

2.  Thereafter, the RO should again 
review the veteran's claims.  This should 
include consideration of 38 C.F.R. 
§ 3.156 under Hodge and Elkins to 
determine if new and material evidence 
has been submitted to reopen the claim of 
service connection for a left ankle 
disability and, if so, whether the claim 
is well grounded.  If the claim is 
reopened and found to be well grounded, 
the RO should consider the claim on the 
merits.  Any necessary additional 
development, including the scheduling of 
a VA examination with medical opinion, 
should be undertaken.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  They should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


